276 F.2d 958
AACON CONTRACTING CO., Inc., Plaintiff-Appellant,v.ASSOCIATION OF CATHOLIC TRADE UNIONISTS, Defendant-Appellee.
No. 281.
Docket 26027.
United States Court of Appeals Second Circuit.
Submitted April 7, 1960.
Decided April 20, 1960.

Appeal from the United States District Court for the Eastern District of New York; Walter Bruchhausen, Judge.
Raphael, Searles, Levin & Vischi, New York City (Sidney O. Raphael and Leo M. Drachsler, New York City, on the brief), for plaintiff-appellant.
Harold, Luca, Persky & Mozer, New York City, for defendant-appellee.
Before LUMBARD, Chief Judge and HINCKS and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of Judge Bruchhausen reported at D.C.E.D.N.Y.1959, 178 F.Supp. 129.